As filed with the Securities and Exchange Commission on February 26, Registration No.333-150751 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DRAGON’S LAIR HOLDINGS, INC. (Exact name of registrant as specified in its charter) FLORIDA 5122 26-1427633 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 785 N.E. 83rd Terrace, Miami, Florida33138(786)554-2771 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) MICHEL LEMOINE Chairman of the Board, Chief Executive Officer, President, Secretary and
